EXHIBIT 10.2
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S.
SECURITIES LAWS.
 
SKY PETROLEUM, INC.
Attn: Michael Noonan, Chief Financial Officer
401 Congress Avenue, Suite 1540
Austin, Texas 78701, USA
 
8% Convertible PROMISSORY NOTE
Due January 8, 2014
 


No: 2013 Series A Convertible Note - 00u
US$ _________                                                              Issue
Date:  January 8, 2013


For value received, SKY PETROLEUM, INC., a Nevada corporation (the “Company”),
promises to pay to [name], [address] (the “Holder”), the principal sum of
$[amount], on January 8, 2014 (the “Stated Maturity Date”), unless payable
earlier under the terms set forth in Section 1.
 
This 8% Convertible Promissory Note, due January 8, 2014 (this “Note”), is one
of an authorized issue of Notes each designated as “8% Convertible Promissory
Note, due January 8, 2014” (collectively, the “Notes”) issued effective as of
January 8, 2013, under the terms of Note Purchase Agreements, between the
Company and each Holder of Notes.
 
This Note is subject to the following terms and conditions.

 
1.           Maturity and Interest.
 
(a)           This Note will automatically mature and be due and payable at 5:00
p.m. (CST), on the Stated Maturity Date, January 8, 2014.
 
(b)           Interest shall accrue from the date of this Note on the unpaid
principal amount at a rate equal to eight percent (8%) per annum, payable at
5:00 p.m. (CST), on the Stated Maturity Date, January 8, 2014.  Interest will be
paid in cash or, at the option of the Company, in-kind in Common Stock (issuable
at the Conversion Price, as defined below) on the Stated Maturity Date.
 
(c)           Default Interest shall increase to eighteen percent (18%) per
annum commencing immediately upon an Event of Default.  Default Interest shall
be paid in cash.
 
(d)           The entire principal amount and accrued and unpaid interest on
this Note may be prepaid in full at anytime by the Company without penalty or
prepayment fees.
 
(e)           The principal amount and Interest will be payable in lawful money
of United States at such place as the Holder hereof may from time to time
designate in writing to the Company.
 
2.           Conversion.
 
(a)           This Note shall be convertible at any time, in whole or in part,
at the option of the
 

 
 

--------------------------------------------------------------------------------

 

Holder, into such number of fully paid and nonassessable shares of Common Stock
of the Company (“Common Stock”), at the conversion price of US$0.25 per share of
Common Stock (the “Conversion Price”).
 
(b)           The Conversion Price shall be subject to the following adjustments
from time to time:
 
 
(i)
If the Company at any time divides the outstanding shares of its Common Stock
into a greater number of shares (whether pursuant to a stock split, stock
dividend or otherwise), and conversely, if the outstanding shares of its Common
Stock are combined into a smaller number of shares, the conversion price in
effect immediately prior to such division or combination shall be
proportionately adjusted to reflect the reduction or increase in the value of
each such common share.

 
 
(ii)
If any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with another corporation, or
the sale of all or substantially all of its assets to another corporation shall
be effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for such Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, Holder shall have the right to
purchase and receive upon the basis and upon the terms and conditions specified
in this Note and in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such shares of stock, other securities or assets as
would have been issued or delivered to Holder if Holder had exercised this Note
and had received such shares of Common Stock immediately prior to such
reorganization, reclassification, consolidation, merger or sale.  The Company
shall not effect any such consolidation, merger or sale unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument executed and mailed to the Holder at
the last address of the Holder appearing on the books of the Company the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
purchase.

 
(c)           No fractional shares of the Company’s capital stock will be issued
upon conversion of this Note.  In lieu of any fractional share to which the
Holder would otherwise be entitled, the Company will pay to the Holder in cash
the amount of the unconverted principal and interest balance of this Note that
would otherwise be converted into such fractional share.  Upon conversion of
this Note pursuant to this Section 2, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Company or any transfer agent of the
Company.  At its expense, the Company will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein.  Upon
conversion of this Note and the deliveries required pursuant to this Section 2
in connection with such conversion, the Company will be forever released from
all of its obligations and liabilities under this Note with regard to that
portion of the principal amount and accrued interest being converted including
without limitation the obligation to pay such portion of the principal amount
and accrued interest.
 

-2-
 
 

--------------------------------------------------------------------------------

 

Notwithstanding any other provision hereof, no Holder shall convert this Note or
any portion thereof, if as a result of such conversion the holder would then
become a “beneficial owner” (as determined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.99% or more of the issued and outstanding
Common Stock.  For greater certainty, the Note shall not be convertible by the
Holder to the extend that, if, after giving effect to such conversion, the
holder of such securities, together with its affiliates, would in aggregate
beneficially own, or exercise control or direction over that number of voting
securities of the Company which is 9.99% or greater of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such conversion.  Any Holder may waive this provision upon providing the Company
61 days written notice.
 
3.           Event of Default.   Each of the following events shall be an “Event
of Default” in respect of the Notes:
 
 
(a)
failure to pay principal and interest on any of the Notes when due;

 
 
(b)
proceedings are commenced for the winding-up, liquidation or dissolution of the
Company, unless the Company in good faith actively and diligently contests such
proceedings, decree, order or approval, resulting in a dismissal or stay thereof
within 60 days of commencement;

 
 
(c)
a decree or order of a court of competent jurisdiction is entered adjudging the
Company to be bankrupt or insolvent, or a petition seeking reorganization,
arrangement or adjustment of or in respect of the Company is approved under
applicable law relating to bankruptcy, insolvency or relief of debtors;

 
 
(d)
the Company makes an assignment for the benefit of its creditors, or petitions
or applies to any court or tribunal for the appointment of a receiver or trustee
for itself or any substantial part of its property, or commences for itself or
acquiesces in any proceeding under any bankruptcy, insolvency, reorganization,
arrangement or readjustment of debt law or statute or any proceeding for the
appointment of a receiver or trustee for itself or any substantial part of its
property, or suffers any such receivership or trusteeship; or

 
 
(e)
a resolution is passed for the winding-up or liquidation of the Company.



The Holder shall have the right, at its sole option, to declare this Note
immediately due and payable irrespective of the Stated Maturity Date specified
herein, upon an Event of Default.


4.           Change of Control.  The Holder shall have the right, at its sole
option, to declare this Note immediately due and payable irrespective of the
Maturity Date specified herein, ten business days prior to the effective date of
any Change of Control Transaction undertaken without the prior written consent
of the Holder, which consent the Holder shall have no obligation to give.  A
“Change of Control Transaction” means (i) any sale of equity securities or
securities convertible into equity securities of the Company; (ii) any merger,
consolidation, statutory share exchange or acquisition transaction involving the
Company or any material subsidiary of the Company; (iii) any sale of
substantially all of the assets of the Company or any material subsidiary of the
Company; or (iv) any similar transaction involving the issuance, cancellation or
restructuring of equity securities of the Company unless, following the
completion of such transaction, the then existing shareholders of Company own or
control, directly or indirectly, at least 50% of the voting power or liquidation
rights of Company or the successor of such merger, consolidation or statutory
share exchange.  In the event of a contemplated Change of Control Transaction,
the Company shall provide the Holder at least Fifteen business days prior to the
effective
 

-3-
 
 

--------------------------------------------------------------------------------

 

date of any Change of Control Transaction, except as may otherwise be prohibited
by law.
 
5.           Transfer; Successors and Assigns.  The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties.  This Note may be transferred, or divided into two
or more Notes of smaller denomination, subject to the following conditions.  The
Holder, by acceptance hereof, agrees to give written notice to the Company
before transferring this Note of such Holder’s intention to do so, describing
briefly the manner of the proposed transfer.  Promptly upon receiving such
written notice, the Company shall present copies thereof to the Company’s
counsel.  If in the opinion of the Company’s counsel the proposed transfer may
be effected without constituting a violation of the applicable U.S. state or
federal securities laws, then the Company, as promptly as practicable, shall
notify the Holder of such opinion, whereupon the Holder shall be entitled to
transfer this Note, provided that an appropriate legend may be endorsed on this
Note respecting restrictions upon transfer thereof necessary or advisable in the
opinion of counsel satisfactory to the Company to prevent further transfers
which would be in violation of  such securities laws or adversely affect the
exemptions relied upon by the Company.  To such effect, the Company may request
that the intended transferee execute an investment letter satisfactory to the
Company and its counsel.
 
6.           Governing Law.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Texas,
Travis County, without giving effect to principles of conflicts of law.  The
Holder irrevocably submits and attorns to the exclusive jurisdiction and venue
of the federal courts of the United States with jurisdiction over matters in the
State of Texas, Travis County, and irrevocably waives any objection, including
any claim of inconvenient forum
 
7.           Notices.  Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or seventy-two (72) hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, addressed to the party to be notified
at such party’s address as set forth herein or as subsequently modified by
written notice.
 
8.           Amendments and Waivers.  Any term of this Note may be amended only
with the written consent of the Company and the Holder and under the terms and
conditions set forth in the Inter-Creditor Agreement. Any amendment or waiver
effected in accordance with this Section 8 and the Inter-Creditor Agreement
shall be binding upon the Company, the Holder and each transferee of the Note.
 
Company hereby waives presentment for payment, notice of dishonor, protest and
notice of protest.  If this Note is not paid when due, the Company agrees to pay
all costs of collection, including reasonable attorneys’ fees.
 
THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
 
SKY PETROLEUM, INC.
 


 
By:           ______________________________


Its:           ______________________________


Address: ______________________________




 

-4-
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT/TRANSFER FORM


TO:
SKY PETROLEUM, INC.

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:
 


_____________________________________________________________
Name


_____________________________________________________________
Address
 
_____________________________________________________________
Social Insurance Number, Social Security Number or Tax Identification Number


US$____________ of the principal amount of 8% Promissory Note, due January 8,
2014 (the “Note”), registered in the name of the undersigned represented by the
within certificate and do hereby irrevocably constitute and appoint ___________
attorney to transfer the said Note on the books of the Company with full power
of substitution in the premises.


The undersigned understands that, as a condition to any transfer of a Note, the
Company may request a legal opinion, in form and substance reasonably
satisfactory to the Company and its legal counsel, stating that such transfer is
exempt from the registration requirements of the Securities Act of 1933, as
amended.


DATED the ______ day of ________, 20___.




Signature of Transferor:
____________________________
(Signature of Transferor)


Guaranteed by:
____________________________
Authorized Signature Number




NOTICE:
The signature to this transfer must correspond in every particular with the name
as shown on the face of this certificate and the endorsement must be signature
guaranteed, in either case, by a Chartered Bank, or by a medallion signature
guarantee from a member recognized under the Signature Medallion Guarantee
Program or from a similar entity in the United States. The stamp affixed thereon
by the guarantor must bear the actual words “signature guarantee”, OR “signature
medallion guarantee” or in accordance with industry standards.


 

 
 

--------------------------------------------------------------------------------

 

CONVERSION FORM
 
TO:           SKY PETROLEUM, INC.  (the “Company”)
 
The undersigned hereby exercises the right to convert US$____________ of the
principal amount of 8% Convertible Note, due January 8, 2014 (the “Note”),
registered in the name of the undersigned represented by the within certificate,
into shares of common stock in the capital of the Company (“Common Stock”) at
the conversion price of US$0.25 per share.
 
The undersigned holder understands that unless the Common Stock issuable upon
the conversion of the Note are registered under the United States Securities Act
of 1933, as amended, and the securities laws of all applicable states of the
United States and the undersigned has provided a written opinion of counsel
satisfactory to the Company to such effect, the certificate representing the
Common Stock issued upon Conversion of this Note will bear the following
restrictive legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS”.
 
If the full principal amount of the Note represented by the Note certificate is
not being converted, a new Note certificate will be issued and delivered with
the Common Share certificates.
 
Please issue a certificate for the Common Stock being purchased as follows in
the name of the undersigned.
 
DATED at ______________________________ this _________ day of _________________,
______.
 
 
________________________________________
Signature Witnessed (see instructions to Holder)
 
_______________________________________________________________________________________
Signature of Holder (to be the same as appears on the face of the Note
Certificate) or authorized signing officer if a corporation
   
Name of Note Holder:
 
_______________________________________________________________________________________
   
Address (please print):
_______________________________________________________________________________________



 

 
 

--------------------------------------------------------------------------------

 

INSTRUCTIONS TO HOLDERS
 
TO CONVERT:
 
To convert the Note, the Note Holder must complete, sign and deliver the
Conversion Form, and deliver the Note Certificate(s) to SKY PETROLEUM, INC. (the
“Company”) at the address set forth below indicating the principal amount of the
Note converted and the number of Common Stock to be acquired.  In such case, the
signature of such registered holder on the Conversion Form must be witnessed.
 
GENERAL:
 
For the protection of the Holder, it would be prudent to use registered mail if
forwarding documents by mail.
 
If the Conversion Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the Note Certificate must also be accompanied by
evidence of authority to sign satisfactory to the Company.
 
The address of the Company is:
 
SKY PETROLEUM, INC.
Attn: Michael Noonan, Chief Financial Officer
401 Congress Avenue, Suite 1540
Austin, Texas 78701, USA
 


 

 
 

--------------------------------------------------------------------------------

 
